        Case 1:13-md-02481-PAE Document 1321 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 IN RE ALUMINUM WAREHOUSING                                       13 MD 2481 (PAE)
 ANTITRUST LITIGATION                                             and all related cases

                                                                        ORDER



PAUL A. ENGELMAYER, District Judge:

       The Court hereby schedules the next telephonic conference in this case for Friday,

March 12, 2021, at 11:00 a.m., using the Court’s teleconference system:

       Dial-in Number: (888) 363-4749
       Access Code: 468-4906

By Wednesday, March 3, 2021, counsel are directed to submit a joint letter setting forth the

parties’ views as to next steps in the case, summarizing any other recent developments in the

case, and identifying the call participants for each remaining party.

       SO ORDERED.

                                                             PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: February 17, 2021
       New York, New York
